    Case 19-26233           Doc 13   Filed 09/10/19 Entered 09/10/19 12:40:52     Desc Main
                                       Document     Page 1 of 3

This order is SIGNED.


Dated: September 10, 2019
                                               WILLIAM T. THURMAN
                                               U.S. Bankruptcy Judge
                                                                                                 tkm




   Order Prepared by:
   Andres Diaz (A4309)
   Thomas D. Neeleman (A4639)
   Geoffrey L. Chesnut (A12058)
   RED ROCK LEGAL SERVICES, P.L.L.C.
   491 North Bluff Street, Ste. 301
   St. George, UT 84770
   Telephone: (435) 634-1000
   Fax: (435) 634-1001
   Email: courtmailrr@expresslaw.com

                            IN THE UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF UTAH, CENTRAL DIVISION

    In Re:                                        Bankruptcy No. 19-26233
    Russell Carter Feller                         Chapter 13
    Janell Kaye Feller
    Debtor(s).                                    FILED ELECTRONICALLY
                                                  Judge William T. Thurman


           ORDER GRANTING EX PARTE MOTION TO ENLARGE TIME TO FILE DEBTOR’S
        STATEMENTS AND SCHEDULES AND CHAPTER 13 PLAN AND RESCHEDULE CREDITOR
                       MEETING HELD PURSUANT TO 11 U.S.C. §341

          THIS MATTER having come before the Court upon Debtors’ EX PARTE MOTION TO

   ENLARGE TIME TO FILE DEBTOR’S STATEMENTS AND SCHEDULES AND CHAPTER 13 PLAN AND

   RESCHEDULE CREDITOR MEETING HELD PURSUANT TO 11 U.S.C. §341, the Court having

   reviewed the same and being other wise fully advised in the premises, IT IS HEREBY ORDERED,

   ADJUDGED AND DECREED:
Case 19-26233      Doc 13    Filed 09/10/19 Entered 09/10/19 12:40:52          Desc Main
                               Document     Page 2 of 3



    1) Debtor’s motion is granted;

    2) The documents indicated below are due pursuant to 11 U.S.C. §521 to September

       27, 2019:

           a. List of Creditors;

           b. Chapter 13 Statement of Current Monthly and Disposable Income;

           c. Declarations and Schedules Signatures;

           d. Attorney Compensation Disclosure Statement;

           e. Chapter 13 Plan;

           f. Summary of Assets and Liabilities;

           g. Statement of Financial Affairs;

           h. Schedules Debtors’ statements and schedules;

    3) The deadlines to object to exemptions and dischargeability shall be extended 30 and

       60 days (respectively) from the new 341 meeting date;

    4) The deadline for filing claims shall be extended to 90 days from the new 341 date for

       non-governmental entities and 180 days for governmental entities;

    5) The creditor meeting held pursuant to 11 U.S.C. § 341 presently scheduled for

       September 27, 2019 shall be rescheduled by the Clerk of the Court to the next

       available date;

    6) The confirmation hearing in this case shall be rescheduled by the Clerk of the Court

       to the next available date;

    7) The Clerk of the Court shall give notice of the new date and time of the meeting and

       confirmation hearing.
  Case 19-26233       Doc 13     Filed 09/10/19 Entered 09/10/19 12:40:52              Desc Main
                                   Document     Page 3 of 3



                                  ****END OF DOCUMENT****



                            DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing ORDER GRANTING EX PARTE MOTION TO ENLARGE TIME TO FILE

DEBTOR’S STATEMENTS AND SCHEDULES AND CHAPTER 13 PLAN AND RESCHEDULE

CREDITOR MEETING HELD PURSUANT TO 11 U.S.C. §341 shall be served to the parties and in

the manner designated below:

       By Electronic Service: I certify that the parties of record in this case as identified below,

are registered CM/ECF users and will be served notice of entry of the foregoing Order through

the CM/ECF system:

 Lon Jenkins tr                                    Red Rock Legal Services, P.L.L.C.

 United States Trustee

       By U.S. Mail - In addition to the parties of record receiving notice through the CM/ECF

system, the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

 Russell & Janell Feller
 885 North Old Farms Road
 Dammeron Valley, UT 8478
